Citation Nr: 0418379	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  96-50 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation greater than 50 
percent for migraine headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971.  Service personnel records reflect that the veteran was 
awarded the Purple Heart.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran testified before the undersigned Veterans Law 
Judge (formerly, Member of the Board) in December 1997, who 
was designated by the Chairman to conduct the hearings 
pursuant to 38 U.S.C.A. § 7102(b) (West  Supp. 2001) and who 
participated in this decision.

In September 1998, the Board issued a decision denying the 
veteran's claims for initial higher evaluations for his 
service connected PTSD and migraine headaches.  The veteran 
appealed this decision to the U.S. Court of Claims for 
Veterans Appeals (hereinafter Court), which, in July 2000, 
vacated the September 1998 decision and remanded the claim to 
the Board for action in accordance with the joint motion for 
remand that formed the basis for the Court's order.

In January 2001, the Board remanded these claims for further 
development, including obtaining VA examinations.  In 
September 2003, the Board issued a decision granting service 
connection for a neurological disorder of the right leg, as 
secondary to the service-connected residuals of shrapnel 
wound to the right leg, but again remanded the claims for 
higher initial evaluations for PTSD and migraine headaches 
for further development.  Unfortunately, for reasons 
explained below, the Board finds it must once again remand 
these claims.

This case is now again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, after the January 2001 Remand, in an April 2001, 
decision, the RO granted entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to service connected disabilities (TDIU), 
effective in March 1996, which was the month in which the 
veteran filed his original claim for service connection.  
Subsequently, the RO filed an undated report of contact in 
which it is noted that the veteran stated he did not wish to 
continue his appeal.  In a March 2004 letter, the RO 
requested that the veteran put his request to withdraw his 
appeal in writing.  No response has been received to date.  
The Board finds it is first necessary to ascertain the 
veteran's wishes with regard to his appeal.

Second, while acknowledging that the RO attempted to comply 
with the terms of the September 2003 remand, the Board 
regretfully finds that it must again remand the veteran's 
claims for further development.  A development letter dated 
in December 2003 requested that the veteran identify VA and 
non-VA health care providers who have treated him for his 
service-connected PTSD and migraine headaches.  The veteran 
declined to respond.  However, the March 2004 supplemental 
statement of the case, which explained the reasons for 
denying initial evaluations in excess of 50 percent for PTSD 
and migraine headaches, failed to consider whether staged 
evaluations were appropriate, in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999).  Similarly, the RO did not 
discuss with specificity the criteria warranted for an 
evaluation in excess of 50 percent for PTSD in the VA 
Schedule for Rating Disabilities for mental disorders 
(Diagnostic Code 9411) under the criteria in effect at the 
time of the veteran's claim in March 1996 and as revised, 
effective in October 1996.

The Board notes that the RO did grant increases in the 
evaluations for PTSD and migraine headaches to 50 percent 
under each respective diagnostic code, effective from the 
date service connection was initially granted, in an April 
2001 rating decision.  While the 50 percent evaluation is the 
highest possible rating available for migraine headaches 
under Diagnostic Code 8100, the 50 percent evaluation does 
not constitute a full grant of all benefits possible for the 
veteran's PTSD under Diagnostic Code 9411.  Until such time 
as the veteran withdraws his claim, if he chooses to do so, 
these issues remain pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Hence, remand is required to comply with the terms of the 
September 2003 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  (A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders); see also 38 C.F.R. § 3.159(c)(4) (2003).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should send the veteran a 
letter requesting clarification with 
regard to whether or not he wishes to 
continue his present appeal as to the 
issues of entitlement to a higher initial 
evaluation for PTSD and migraine 
headaches, with an appropriate time 
period within which to respond.

2.  If the veteran wishes to continue his 
appeal as to one or both issues, or if he 
does not respond within the required time 
frame, the RO should review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
remaining issues on appeal.

3.  The RO should again request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his service connected PTSD and migraine 
headaches.  The RO should procure duly 
executed authorization for the release of 
private medical records.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

4.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded his service connected 
PTSD and migraine headaches.  In 
particular, the RO should ensure that it 
obtains copies of all inpatient and 
outpatient treatment accorded him for his 
service connected PTSD and migraine 
headaches from VA Medical Center (MC) in 
New Orleans, Louisiana from March 1996 to 
the present that are not already of 
record.  The RO must document negative 
responses.

5.  When the above development has been 
completed the RO should make arrangements 
to afford the veteran the appropriate VA 
examination to determine the nature and 
extent of his service connected PTSD.  
All indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiner(s) for review in 
conjunction with examination of the 
veteran.  The examiner(s) should address 
the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the PTSD.
?	Describe any current symptoms and 
manifestations attributed to the 
PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of 
neuropsychiatric pathology 
identified.

Concerning any diagnosed 
neuropsychiatric pathology identified 
that is diagnosed as other than PTSD, 
the examiner is requested to provide 
an opinion as to whether or not the 
symptomatology can be medically 
distinguished from the service-
connected PTSD and, if so, if it is as 
likely as not that any such pathology 
is the result of or has been 
aggravated by the veteran's service-
connected PTSD.  If the symptomatology 
cannot be medically distinguished from 
the service-connected PTSD, the 
examiner should so state.

The examiner is further requested to 
provide an opinion as to the veteran's 
employability and, if the veteran is 
found to be unemployable, to determine 
whether that unemployability is 
attributable to his service-connected 
PTSD.

6.  After receipt of any and all newly 
acquired evidence, the RO should 
readjudicate the appellant's claim 
seeking an initial rating in excess of 50 
percent for his service-connected PTSD 
and an initial rating in excess of 50 
percent for his service-connected 
migraine headaches, specifically 
considering the criteria listed in the VA 
Schedule for Rating Disabilities for 
mental disorders (Diagnostic Code 9411) 
under the criteria in effect at the time 
of the veteran's claim in March 1996 and 
as revised effective in October 1996; and 
for miscellaneous disease, migraine 
(Diagnostic Code 8100) to include 
consideration of staged ratings as set 
forth in the Fenderson, supra.

7.  If the decisions remain in any way 
adverse to the appellant, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2003).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




